Name: Council Regulation (EEC) No 3747/81 of 21 December 1981 amending Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/6 30 . 12. 81Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3747/81 of 21 December 1981 amending Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 438/81 (*), as amended by Regulation (EEC) No 2927/81 (2), should be amended so as to provide for transitional measures to be applied by the Hellenic Republic from 1 January 1982, and to supplement its Appendix, 2. The following paragraph shall be added to Article 3 ( 1 ) of the Annex : 'For the products listed in the Appendix the Hellenic Republic shall , as from 1 January 1982, reduce charges having equivalent effect to customs duties to 80 % of the basic rate .' 3 . The following paragraph shall be added to Article 7 ( 1 ) of the Annex : 'As from 1 January 1982 the import deposits and cash payments in force in Greece on 31 December 1980 shall be reduced by a further 25 % .' 4. In the Appendix the following tariff heading shall be inserted after heading No ex 29.01 : HAS ADOPTED THIS REGULATION : Article 1 'ex 29.04 : amyl alcohol . Article 2 Regulation (EEC) No 438/81 is hereby amended as follows : 1 . The following paragraph shall be added to Article 1 of the Annex : 'For the products listed in the Appendix the Hellenic Republic shall apply, as from 1 January 1982, a duty reducing by a further 10 % the differ ­ ence between the basic duty and the duty resulting from the application of the Agreement.' This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with regard to Article 1 (4) with effect from 9 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1981 . For the Council The President N. RIDLEY ( ») OJ No L 53, 27. 2 . 1981 , p . 1 . 2 OJ No L 293 , 13 . 10 . 1981 , p . 1 .